As filed with the Securities and Exchange Commission on July 23, 2015 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 ESSENDANT INC. (Exact name of Registrant as specified in its charter) Delaware 36-3141189 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) One Parkway North Boulevard Deerfield, Illinois 60015(Address, including zip code, of Registrant’s principal executive offices) Essendant Inc. 2015 Long-Term Incentive Plan(As amended and restated effective May 20, 2015)(Full title of the plan) Eric A. BlanchardSenior Vice President, General Counsel and SecretaryEssendant Inc.One Parkway North BoulevardDeerfield, Illinois 60015847-627-7000(Name, address and telephone number of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: [x] Accelerated filer: [ ] Non-accelerated filer: [ ] Smaller reporting company: [ ] CALCULATION OF REGISTRATION FEE Title of Each Classof Securities to be Registered Amount to beRegistered Proposed MaximumOffering Price PerShare(1) Proposed MaximumAggregate OfferingPrice(1) Amount ofRegistration Fee(1) Common Stock, par value $0.10 per share $ Estimated pursuant to Rule 457(c) and (h) based on the average high and low prices of the Common Stock on July 22, 2015. Includes an indeterminate number of additional shares issuable under the plan as a result of stock splits, stock dividends or similar transactions. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The information required by Part I of Form S-8 to be contained in the Section 10(a) prospectus is omitted from this Registration Statement in accordance with Rule 428 under the Securities Act of 1933 (the “Securities Act”) and the Note to Part I of Form S-8.
